DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Logan (US 2018/0272894) in view of Platt (US 9569948).
As to claim 1, Logan discloses in vehicle occupancy alert system and method having claimed:
a.	a vehicle occupant reminder system, the system comprising: a first sensor located within a mat, wherein the first sensor determines vehicle occupancy read on ¶ 0021, (the passenger seat occupancy alert system for a vehicle 100 may include at least one sensor 110 (FIG. 2));

c.	the first sensor and the second sensor are connected to a CPU read on ¶ 0040, (step one 501, coupling at least one sensor 110 to the at least one passenger seat 10, the at least one sensor 110 configured to detect when the at least one passenger seat 10 is occupied by an object 25; step two 502, installing a detection means 120 proximate the ignition key switch 116, the detection means 120 configured to detect an off-state off the ignition key switch 116, and to transmit a signal when the ignition key switch 116 is in the off-state; step three 503, installing an in-vehicle display device 130 to the dashboard of the vehicle, the in-vehicle display device 130 configured to display an alert 137; step four 504, positioning the in-vehicle display device 130 on the dashboard such that the alert 137 displayed by the in-vehicle display device 130 is viewable by a driver of the vehicle; and step five 505, communicably coupling the in-vehicle display device 130 with the at least one sensor 110 and the detection means 120. According to one embodiment, the method 500 may further include a step six 506, wirelessly communicably coupling the in-vehicle display device 130 with the at least one sensor 110 and the detection means 120).  Logan does not explicitly disclose the CPU is secured to a wireless transceiver.
	However, Platt in alerting vehicle drivers of unattended children left in vehicles teaches:
d.	the CPU is secured to a wireless transceiver read on Fig. 2 & 3 and Col. 6, Lines 16-50, (sensor mat 110 is in operative communication with battery 120 and transmitter 115 which is both coupled to sensor mat 110. Transmitter 115 of sensor mat 110 comprises electronic 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the child detection and alert system for a vehicle of Platt into Logan in order to provide a safety, convenience and effectiveness, and yet, would operate reliably and be manufactured at a modest expense. Thus, a need exists for a reliable child detection and alert system for a vehicle and provide a system for alerting vehicle drivers of unattended children left in vehicles.
As to claim 2, Platt further teaches:
a.	a power source connected to the first sensor and the second sensor read on Col. 6, Lines 30-40 (transmitter 115 is in wireless communication with receiver 145 and receiver 145 is in communication with the anti-theft system of vehicle 170. Battery charger 125 is in operative communication with battery 120 and transmitter 115 such that the vehicle electrical system is able to charge battery 120 of sensor mat 110 via battery charger 125 coupled to the lighter port of vehicle 170. Battery 120 is able to power sensor mat 110 for an extended period of time).  
As to claim 3, Platt further teaches:
a.	wherein the power source is a car battery read on Col. 6, Lines 30-40 and Col. 9, Lines 14-19 (transmitter 115 is in wireless communication with receiver 145 and receiver 145 is in communication with the anti-theft system of vehicle 170. Battery charger 125 is in operative communication with battery 120 and transmitter 115 such that the vehicle electrical system is able to charge battery 120 of sensor mat 110 via battery charger 125 coupled to the lighter port of vehicle 170. Battery 120 is able to power sensor mat 110 for an extended period of time.  Wherein said charger is in operative communication with said battery such that a vehicle 
As to claim 4, Logan further discloses:
a.	wherein the first sensor is a pressure sensor read on ¶ 0024, (the load cells may use a strain gage, a force sensitive resistive element, or the like. In other examples, the weight sensor may include a hydrostatic weight sensing element in communication with a pressure sensor. This pressure sensor may be in electronic communication with the controller 150).  
As to claim 6, Logan further discloses:
a.	wherein the CPU contains a logic that will use an input from the first sensor and the second sensor to determine if there is an occupant in a vehicle that is in the deactivated state read on Claim 17, (an ignition sensor configured to receive episodic sonic pulses from the ignition system of the vehicle and further configured to provide an indication that the vehicle ignition is in an on-state and further configured such that when the episodic sonic pulses stop, to send to a vehicle signal to the controller to activate the alarm and the alert; a key position sensor configured to determine presence of a vehicle key and presence of a driver; and a controller instruction set; wherein said in-vehicle display device, said speaker and said controller are integrated into a single unit; wherein said controller comprises a wireless radio frequency module, central processing unit located on an integrated circuit chip and further comprises logic, control and input/output operations configured by said controller instruction set).  
As to claim 7, Logan further discloses:
a.	wherein the CPU logic will send a warning via the wireless transceiver when there is an occupant in the vehicle that is in the off status read on ¶ 0031, (the controller 150 may be 
As to claim 8, Platt further teaches:
a.	a fob connected to the CPU via the wireless transceiver read on Col. 3, Lines 30 – 40, (the child detection and alert assembly further may comprise a key ring fob that is able to receive a wireless signal indicating an alarm condition occurring at the vehicle and to emit an audible alarm via the internally located micro-buzzer. The key ring fob is in wireless communication with the transmitter and may be able to pick up the wireless signal from at least 50 feet away, and at much greater distances in favorable conditions. The key ring fob preferably is able to audibly produce at least a 90 db signal notifying the user of the alarm condition).  
As to claim 9, Logan further discloses:
a.	wherein the CPU contains a logic that will use an input from the first sensor and the second sensor to determine if there is an occupant in a vehicle that is in the off status read on ¶ 0031, (the controller 150 may be configured to activate the in-vehicle display device 130 upon receipt of the sensor signal from the at least one sensor 110 that the at least one passenger seat 10 is occupied by the object 25. Further, the controller 150 may be configured to display the alert 137 in real-time, responsive to and upon receipt of the sensor signal from the at least one sensor 110 that the at least one passenger seat 10 is occupied by the object 25 and the vehicle 
However, Platt further teaches:
b.	the CPU logic will send a warning to the fob via the wireless transceiver when there is an occupant in the vehicle that is in the off status read on Col. 3, Lines 30 – 40, (the child detection and alert assembly further may comprise a key ring fob that is able to receive a wireless signal indicating an alarm condition occurring at the vehicle and to emit an audible alarm via the internally located micro-buzzer. The key ring fob is in wireless communication with the transmitter and may be able to pick up the wireless signal from at least 50 feet away, and at much greater distances in favorable conditions. The key ring fob preferably is able to audibly produce at least a 90 db signal notifying the user of the alarm condition).  
As to claim 10, Kong further teaches:
a.	wherein the wireless transceiver is connected to a mobile device read on Col. 10, Lines 6-19, (wherein said child detection and alert assembly further comprises a mobile device; wherein said mobile device is able to perform the same functions as said key ring fob; wherein said mobile device can display information about the state of the child detection and alert assembly; wherein said receiver is coupled to said vehicle computer jack and is in communication with said anti-theft system of said vehicle; wherein said child detection and alert 
As to claim 11, the claim is corresponding to claim 1.  Therefore, the claim is rejected for the same rationales set forth for claim 1.  
As to claim 12, the claim is corresponding to claim 2.  Therefore, the claim is rejected for the same rationales set forth for claim 2.  
As to claim 13, the claim is corresponding to claim 3.  Therefore, the claim is rejected for the same rationales set forth for claim 3.  
As to claim 14, the claim is corresponding to claim 4.  Therefore, the claim is rejected for the same rationales set forth for claim 4.  
As to claim 16, the claim is corresponding to claim 6.  Therefore, the claim is rejected for the same rationales set forth for claim 6.  
As to claim 17, the claim is corresponding to claim 7.  Therefore, the claim is rejected for the same rationales set forth for claim 7.  
As to claim 18, the claim is corresponding to claim 8.  Therefore, the claim is rejected for the same rationales set forth for claim 8.  
As to claim 19, the claim is corresponding to claim 9.  Therefore, the claim is rejected for the same rationales set forth for claim 9.  
As to claim 20, the claim is corresponding to claim 10.  Therefore, the claim is rejected for the same rationales set forth for claim 10.  

5.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Logan in view of Platt and further in view of MA XINGUO (CN 104200612).
As to claim 5, Logan in view of Platt disclose all claim limitations except explicitly disclose wherein the second sensor is a vibration sensor.
	However, MA XINGUO in vehicle in baby detection alarming device teaches:
a.	wherein the second sensor is a vibration sensor read on ¶ 0019, (because the engine upon operation, it certainly will generate vibration phenomenon, stopping the engine, vibration disappears, so the sensitivity adjustable vibration sensor detects the flameout of car stop, so it does not need a complex circuit on the automobile ignition switch to monitoring the operating condition of the automobile. device adopts ANS-801S type vibration sensor, which is a resistance type vibration sensor, vibration resistance of the size change, with the force of the vibration with a vibration detecting range is wide, low power consumption, high sensitivity can be adjusted by circuit).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the  baby detecting and alarming device in vehicle of MA XINGUO into Logan in view of Platt in order to provide a sensor for the engine upon operation which generates a vibration phenomenon and when the engine stop running, vibration disappears, so the sensitivity adjustable vibration sensor detects the flameout of car stop, so it does not need a complex circuit on the automobile ignition switch to monitoring the operating condition of the automobile.
As to claim 15, the claim is corresponding to claim 5.  Therefore, the claim is rejected for the same rationales set forth for claim 5.  



Citation of pertinent Prior Arts
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
7.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on M-F 8:30 am – 5pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689